Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation announces offer to purchase all of its outstanding 4.25% Convertible Senior Notes and preferred shares - ACE Aviation also announces intention to seek court and shareholder approvals to liquidate and distribute assets to shareholders MONTREAL, Dec. 10 /CNW Telbec/ - Offer to Purchase 4.25% Convertible Senior Notes ACE Aviation Holdings Inc. (ACE) announced today that its Board of Directors has authorized a substantial issuer bid (the Note Offer) to purchase for cancellation all of its outstanding 4.25% Convertible Senior Notes due 2035 (the Notes) at a purchase price of Cdn$900 in cash for each Cdn$1,000 principal amount of Notes. No accrued interest will be paid by ACE in respect of Notes tendered under the Note Offer. The Note Offer will expire at 5:00 p.m. (Montreal time) on January 19, 2009, unless withdrawn or extended by ACE.
